Citation Nr: 9905361	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to a compensable evaluation for residuals of 
an appendectomy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active naval service from December 1963 to 
April 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which established service connection for 
postoperative residuals of a nasal fracture and an 
appendectomy, and denied service connection for a psychiatric 
disorder, a sinus disorder, and residuals of a head injury.  

By November 1995 decision, the Board denied service 
connection for a sinus disorder as not well grounded and 
denied the appellant's claim for a compensable evaluation for 
residuals of a nasal fracture.  Decisions of the Board are 
final.  38 U.S.C.A. § 7104(a), (b).  In November 1995, the 
Board also remanded the claims of service connection for a 
psychiatric disorder and residuals of a head injury and the 
claim for a compensable evaluation for residuals of an 
appendectomy.  The Board again remanded these claims in 
October 1996 for development of the evidence.  Thus, the 
issues for appellate review are as stated on the title page 
above.  

One matter discussed in the November 1995 and October 1996 
remands requires clarification.  In the November 1995 remand, 
the Board directed the RO to undertake a variety of 
development, most of which required the appellant's 
assistance.  For example, the appellant was asked to provide 
the identities of health care providers relevant to the 
claims and submit to VA psychiatric, neurologic, and surgical 
examinations.  A letter sent by the RO to the appellant in 
January 1996 was returned as undeliverable.  Also returned as 
undeliverable was a July 1996 supplemental statement of the 
case.  

In order to provide the appellant with every opportunity to 
respond to the Board's November 1995 remand, the Board again 
remanded the claim in October 1996.  The Board recognized 
that correspondence from the RO to the appellant had been 
returned as undeliverable, and so ordered the RO to undertake 
evidentiary development only if it could satisfactorily 
determine the appellant's current address.  From notations in 
the record, it appears that neither the RO, the appellant's 
representative, nor the VA Medical Center had a more current 
or accurate address than that to which the January 1996 
letter and the July 1996 supplemental statement of the case 
were sent.  A November 1996 supplemental statement of the 
case, sent to the only address known to VA, was also returned 
as undeliverable.  The claims are thus returned to the Board 
without completion of the evidentiary development directed in 
both the November 1995 and October 1996 Board remands.  

In its October 1996 remand, the Board specifically cited 
provisions of 38 C.F.R. § 3.655.  The Board at that time 
envisioned that the appellant's failure to report for a VA 
examination would be grounds for denial of each claim; 
however, the claims of service connection for a psychiatric 
disorder and residuals of a head injury are original 
compensation claims.  As such, 38 C.F.R. § 3.655(b) requires 
that, where a claimant does not report for a scheduled 
examination, the claims be decided "based on the evidence of 
record."  As for the claim seeking a compensable evaluation 
for residuals of an appendectomy, that claim is derived from 
the initial assignment of a noncompensable evaluation in the 
April 1991 rating decision.  Claims such as this, placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, are original claims as 
opposed to increased rating claims.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  Cf. Suttman v. Brown, 
5 Vet. App. 127, 136 (1993) (claim for increased rating is a 
new claim based on facts different from a prior final claim); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (in a 
claim for increased rating, appellant claims the disability 
has increased in severity since a prior final decision).  
Thus, in accordance with 38 C.F.R. § 3.655(b), this claim is 
decided based on the evidence of record.




FINDINGS OF FACT

1.  With respect to the claims of entitlement to service 
connection for a psychiatric disorder and a compensable 
evaluation for residuals of an appendectomy, all available 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO insofar as possible.  

2.  The evidence of record includes diagnoses of personality 
disorder, insomnia, depression, depressive reaction, and 
PTSD.  

3.  The evidence of record does not link insomnia, 
depression, or depressive reaction to service.  

4.  The evidence of record does not include a clear diagnosis 
of PTSD.  

5.  No competent evidence has been submitted showing current 
residuals of an in-service head injury.  

6.  The evidence of record is silent as to any current 
residuals of an appendectomy.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (1998).  

2.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The criteria for a compensable evaluation for residuals 
of an appendectomy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.118 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At his enlistment into service, the appellant reported no 
history of psychiatric symptoms.  In January 1964, service 
clinical records show complaints of a history of headaches, 
along with acute pharyngitis, which resolved with symptomatic 
therapy.  

In July 1965, service clinical records show that the 
appellant was struck on his forehead and nose while diving; 
there was no loss of consciousness or central nervous system 
symptoms.  Examination revealed three horizontal scars at the 
baseline of the forehead to the first lamina of the skull.  
There was no fracture palpable or visible.  There was also a 
small laceration on the bridge of the nose.  The impression 
was deep laceration forehead and nose.  The next day the 
lacerations were "healing nicely" and he was instructed to 
return the next day for suture removal.  Later that month, it 
was indicated that he wanted to get his "nose 
straightened".  He was advised he should look into this on 
his own.  Another entry in late July 1965 indicated that the 
appellant had a fractured nose that was lacerated again that 
day; he had difficulty breathing from the left nostril.  
Evaluation of the nose showed, externally, a moderate hump, 
broad root, scar, and slight asymmetry; internally, there was 
mild septal deviation to the left.  The impression was nasal 
septal deformity and external nasal deformity.  

In August 1965, he had acute appendicitis and underwent an 
appendectomy.  

In January 1966, the appellant underwent a rhinoplasty and 
chin implant procedure.  A clinical record prepared at that 
time showed that the injury was incurred in a motor vehicle 
accident in July 1965.  

A November 1966 service clinical record indicated that the 
appellant was referred to a service medical facility by his 
commanding officer who felt that he needed a psychiatric 
evaluation.  The appellant had received nonjudicial 
punishment due to tardiness; the commanding officer felt he 
was confused.  It was noted that the appellant stated a 
psychiatrist saw him while at a university four years 
previously.  The impression was "adjustment problem - 
dissatisfied [with] his present role".  

A psychiatric evaluation was performed 3 days later.  He was 
referred primarily because of sleep disturbance of some 6 
weeks duration and adjustment difficulties.  It was noted 
that he was unhappy with his life in the Navy, and that his 
grievances were not in the manner of a complainer, but in the 
way of dissatisfaction with himself, what he is doing, and 
where he is going in life.  There was no evidence of 
psychosis or disabling neurosis noted.  The impression was 
chronic moderate schizoid personality, manifested by 
seclusiveness, intellectualization, difficulty in 
interpersonal relationships, periods of despondency, and 
intermittent anxiety.  

A February 1967 service medical entry indicated the appellant 
reported to sick bay with the same complaint as noted in the 
November 1966 service clinical record.  

A March 1967 service separation examination report showed 
normal psychiatric, head, face, neck, and scalp, nose, 
sinuses, mouth and throat, and ears - general clinical 
evaluations.  NPRC noted, in July and August 1992 and January 
and April 1996, that no additional service medical records 
were available for the appellant.  

In an undated affidavit, prepared as part of a state court 
proceeding, a private psychiatrist stated that he had 
examined the appellant for 13 1/2 hours in April and May 1988 
and that the appellant suffered from chronic insomnia with 
terrifying dreams and episodes of major depression.  It was 
noted that the onset of the dreams occurred in service, based 
on the appellant's recollection of waking up in a military 
hospital with his face clotted to a pillow and amnesic as to 
prior conditions.  The diagnoses were severe insomnia and 
nonhallucinatory, repetitive episodes of major depression.  

A December 1990 VA psychiatric examination report noted that 
the appellant told the examiner that he was involved in an 
accident in service, had amnesia of events for two months 
before the accident, and did not recollect the actual 
accident except for finding himself in the hospital.  The 
examiner discussed a variety of psychiatric symptoms, 
including sleeplessness and nightmares.  The diagnosis was 
PTSD secondary to the stress of an accident.  The examiner 
noted that the history of the accident and resulting injuries 
were based entirely on the appellant's history and not on a 
review of any records.  He suggested that the appellant 
should be tested psychologically to confirm the initial 
impression or PTSD.  

A VA psychologist in February 1991 recounted the appellant's 
history, apparently provided by the appellant himself, as to 
an accident.  The examiner reported that psychological 
testing, including the Minnesota Multi-phasic Personality 
Inventory (MMPI), did not indicate classic PTSD 
symptomatology.  The diagnoses included depressive reaction 
and personality disorder, not otherwise specified.  The 
examiner further recommended a neurologic examination based 
on head trauma, complaints of memory loss, and sleep 
disturbance.  

At a June 1992 hearing at the RO, the appellant presented a 
series of 4 photographs showing him as a baby, a "child in 
his late preteens", a high school graduate, and a sailor, as 
well as a June 1992 report titled "Summary of Findings", 
apparently prepared in connection with requirements for a 
degree in psychiatric nursing, in which a doctoral candidate 
discussed the evidence of record and concluded that the 
appellant had diagnoses of moderate PTSD, severe insomnia, 
repetitive episodes of major depression related to PTSD, and 
amnesia related to PTSD.  The report discussed the conflicts 
between earlier-generated evidence, concluding that that 
evidence not diagnosing PTSD is erroneous and that the 
appellant was administratively discharged from service before 
proper psychiatric treatment was administered.  In the 
appellant's testimony, he recounted the events of his 
accident as they were recounted to him, since he said he 
could not remember the accident.  He said that, the after 
service separation, he underwent speech therapy for a few 
years, and also about 5 years after service, he saw 6 or 8 
psychiatrists, although he could only recall seeing Dr. 
Angelos in 1988.  As to the nurse's findings, reported above, 
he stated that she had not actually ever treated him, but 
"she's the one [who] really guided me through what 
happened."  

The appellant was admitted to a VA domiciliary from August 
1990 to March 1991 with a history of anxiety because he was 
homeless.  The discharge diagnoses included history of 
anxiety.  Clinical records associated with his care at the 
time show continuing psychiatric counseling.  

A July 1992 VA examination showed that the appellant 
complained of blurring of vision and headaches since the 
accident in service.  The assessment was chronic post 
concussion syndrome.  

II.  Relevant Law and Regulations for Service Connection 
Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also Epps v. Brown, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (expressly adopting the definition of well-
grounded claim in Caluza).  

III.  Service Connection for a Psychiatric Disorder

The claim of service connection for a psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, it is not inherently implausible.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997) (well-
grounded claim of service connection for PTSD requires 
medical evidence of a current disability, evidence of an in-
service stressor, and medical evidence of a link between the 
two); Caluza, 7 Vet. App. at 506 (well-grounded service 
connection claims require a disability in service and 
competent medical evidence of a current disability and a link 
between the two).  The service medical records show 
psychiatric treatment, and the post-service competent medical 
evidence includes diagnoses of psychiatric disorders, 
including PTSD, related to the in-service accident.  Assuming 
the truthfulness of this evidence, solely for the purposes of 
determining whether the claim is well grounded, Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993), it is sufficient to make the claim well 
grounded.  

As discussed in the Introduction above, the Board remanded 
this claim in November 1995 and October 1996.  One reason for 
the remands was to afford the appellant the opportunity of a 
VA psychiatric examination to clarify any psychiatric 
diagnoses.  The RO's communications to the appellant, 
however, consisting of letters and supplemental statements of 
the case, were returned as undeliverable.  Neither the RO, 
the appellant's representative, nor relevant VA medical 
facilities possess any other address for the appellant than 
that to which these communications were sent.  The duty to 
assist is not a one-way street, and the appellant cannot wait 
passively for assistance.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  "In the normal course of events, it is the 
burden of the [appellant] to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA has 
diligently attempted to locate any other address at which the 
appellant may reside or do business.  In doing so, it has 
satisfied its statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

(It should be noted that the Board does not consider this 
claim to be "abandoned".  38 C.F.R. § 3.158  Where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  This provision has 
generally been applied to situations arising prior to a claim 
reaching the appellate stage.  See Wamburg v. Brown, 8 Vet. 
App. 517, 521-22 (1996) and Hyson v. Brown, 5 Vet. App. 262, 
264-65 (1993) (reviewing cases where the Board applied 
38 C.F.R. § 3.158 to an RO adjudication completed prior to 
appellate review).  In this case, the Board reviews an RO 
adjudication giving rise to the present appeal.  Thus, 
section 3.158 is inapplicable.)  

The service medical records include a diagnosis of schizoid 
personality in November 1966.  Three months later, in 
February 1967, the service medical records indicate similar 
complaints.  However, on the March 1967 separation 
examination, a normal psychiatric system was noted on 
clinical evaluation.  The appellant contends that the service 
separation examination report is essentially incomplete 
because he was quietly administratively discharged for 
psychiatric reasons.  Although the separation examination 
showed a normal evaluation, the fact remains that immediately 
prior to separation the appellant was diagnosed with schizoid 
personality.  

The evidence summarized above presents several diagnoses of 
the appellant's current psychiatric state.  The private 
psychiatrist who saw the appellant in 1988 diagnosed severe 
insomnia and major depression, and said that, based on 
reports from the appellant, the onset of his dreams occurred 
in service.  Then, in December 1990, a VA psychiatrist 
diagnosed PTSD, according to history provided by the 
appellant.  In February 1991, a VA psychologist diagnosed 
depressive reaction and a personality disorder.  The June 
1992 paper, prepared by a doctoral candidate in psychiatric 
nursing, also diagnosed PTSD.  

As to the diagnoses of record of personality disorder in 
February 1991 and schizoid personality in November 1966, 
service connection is precluded for personality disorders 
because pursuant to 38 C.F.R. § 3.303(c), personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation for purposes of 
VA compensation.  Thus, service connection may not be 
established for a personality disorder as such.  

Regarding the diagnoses of insomnia, depression, and 
depressive reaction, the record does not include medical 
evidence showing a link or relationship between these 
disorders and service.  The private psychiatrist in 1988 said 
the onset of dreams occurred in service, but he did not say 
depression arose in service.  Moreover, the onset of the 
dreams was specifically tied to the appellant's account of 
his history.  This evidence represents a bare transcription 
of lay history recorded by a medical examiner, and a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
410 (1995).  Thus, this conclusion is not probative to the 
extent that it was based on the appellant's own version of 
his history.  No other evidence of record ties current 
diagnoses of insomnia, depression, or depressive reaction to 
his active service, ending about 21 years earlier.  As such, 
the Board must deny service connection for insomnia, 
depression, and depressive reaction; the absence of evidence 
of any link or relationship between these disorders and the 
psychiatric treatment in service outweighs the evidence 
showing only current diagnoses of such disorders.  

As to the diagnoses of PTSD, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the appellant engaged in combat or was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b).  

As to the first element of section 3.304(f), the December 
1990 VA psychiatric examination report first rendered a 
diagnosis of PTSD secondary to the stress of a reported in-
service accident.  The VA examiner noted that the diagnosis 
was based entirely on the appellant's own version of his 
history, not on any contemporaneous records, and that he 
should be tested psychologically to confirm the diagnosis.  
Psychological testing was accomplished, and in a February 
1991 report the examiner concluded that the test results did 
not indicate classic PTSD symptomatology.  Therefore, the 
diagnosis of PTSD in December 1990 is compromised by two 
factors: (1) the December 1990 psychiatrist's admission that 
the diagnosis was based only on the appellant's history; and 
(2) the February 1991 psychologist's conclusion that the 
tests did not indicate PTSD symptomatology.  

The December 1990 and February 1991 VA examination reports 
must be read together.  The December 1990 VA psychiatrist 
implicitly recognized the weakness of the diagnosis of PTSD 
(based on the lack of available records and the appellant's 
account of his own history) and referred the case for another 
opinion.  The February 1991 VA psychologist's opinion, 
therefore, dilutes the probative value of the diagnosis of 
PTSD.  The December 1990 psychiatric opinion is, therefore, 
less probative than the February 1991 opinion, and the 
diagnosis of PTSD remains at best unclear.  

The June 1992 report must be evaluated against this backdrop.  
The appellant argues that the June 1992 report, prepared by a 
doctoral candidate in psychiatric nursing, supports the 
diagnosis of PTSD.  The report asserts that the February 1991 
VA psychologist's report should not be accepted as 
substantive evidence.  The doctoral candidate argues that the 
February 1991 VA psychologist's report did not evidence 
application of appropriate diagnostic criteria, was based on 
only one interview, and included the diagnosis of a 
personality disorder based only on the psychologist's 
personal opinion.  

The Court has distinguished between opinions on medical 
issues provided by persons with medical expertise versus lay 
persons without such expertise.  See e.g., LeShore v. Brown, 
8 Vet. App. 406, 410 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Court has also discussed the 
probative value to be placed on statements prepared by 
nurses.  A nurse's statement contains some probative value 
and may constitute competent medical evidence, at least for 
the limited purpose of determining whether a claim is well 
grounded.  Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  
See also Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(noting that psychiatrists were not inherently more 
persuasive than other competent mental health professionals, 
including registered nurse therapists).  For a nurse's 
statement to constitute probative evidence, the nurse must 
have specialized knowledge regarding the area of medicine and 
have participated in the treatment of the appellant.  Black 
v. Brown, 10 Vet. App. 279, 284 (1997).  It is important to 
note that these holdings give probative value to the June 
1992 report for the limited purpose of determining whether a 
claim is well grounded.  The June 1992 report, though, must 
here be weighed against all other relevant evidence in 
determining whether service connection should be granted.  

The author of the June 1992 report was a doctoral candidate 
in psychiatric nursing, and therefore the Board stipulates 
that she has some expertise in the field of psychiatry.  
However, it is axiomatic that the weight of an opinion by a 
doctoral candidate in psychiatric nursing should be less than 
that of a trained psychologist who has completed his or her 
studies and has experience in the practice of psychology.  
What is clear from the appellant's testimony is that the 
doctoral candidate in nursing case has not participated in 
the appellant's care.  It appears that she has formed her 
opinions based on interviews with him and a review of certain 
clinical records.  This is contrasted with the December 1990 
psychiatrist's comments that his opinions were based on the 
appellant's history and not on a review of the record.  It is 
uncertain whether the February 1991 VA psychologist's report 
was based on review of the record.  (That report concluded 
with the statement that the report "was based primarily on 
test results, interview and military history.")  But even 
with these factors considered, the opinion of a trained and 
qualified psychologist must be accepted as more probative on 
an issue involving the diagnosis of a mental disorder than 
that of a doctoral candidate in nursing.  

Based on these factors, the preponderance of the evidence 
does not show a clear diagnosis of PTSD.  The December 1990 
VA psychiatric examination report and the February 1991 VA 
psychological examination report must be read together.  In 
doing so, for the reasons discussed above, they do not 
constitute a clear diagnosis of PTSD.  The June 1992 report 
by a doctoral candidate in nursing does not negate the impact 
of the February 1991 VA psychologist's report.  The Board 
also recognizes the appellant's testimony to the effect that 
he has PTSD related to the in-service accident.  Generally, 
statements prepared by lay persons, who are ostensibly 
untrained in medicine, cannot constitute competent medical 
evidence to render a claim well grounded.  A lay person can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the appellant has the 
requisite medical expertise to render such an opinion.  

The Board has considered whether the claim involves an 
approximate balance of positive and negative evidence, but 
cannot conclude that it does.  Section 3.304(f) requires a 
clear diagnosis and the June 1992 report and December 1990 VA 
psychiatrist's opinion do not negate the February 1991 VA 
psychologist's conclusion.  As long as the February 1991 VA 
examination report stands with some authority, the evidence 
does not demonstrate a clear diagnosis of PTSD.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder.  
The Board need not reach the question of whether the 
appellant engaged in combat with the enemy or the concern for 
verification of the claimed stressor because the medical 
evidence does not present a "clear" diagnosis of PTSD.  

IV.  Service Connection for Residuals of a Head Injury

The appellant contends that the injury he suffered in service 
resulted in a variety of injuries, including injuries to the 
face, chin, and the entire cranial area.  (Service connection 
for residuals of a nasal fracture, including laceration scars 
to the forehead and nose, was granted in the April 1991 and 
June 1996 rating decisions.)  The service medical records 
show that he sustained injury to his forehead and nose in a 
diving accident, and subsequently underwent a corrective 
rhinoplasty and chin implant procedure.  This evidence 
satisfies one of the elements of a well-grounded claim, 
namely competent evidence of a disease or injury in service.  
See Caluza, 7 Vet. App. at 506.  

However, another element of a well-grounded claim is the 
submission of competent medical evidence of a current 
disability.  Id.  The post-service evidence of record 
contains no references of treatment or symptoms associated 
with residuals of a head injury.  The affidavit by a private 
psychiatrist and the December 1990 and February 1991 VA 
examination reports all concerned symptomatology associated 
with the appellant's mental disorder rather than residuals of 
a head injury.  The admission to a VA domiciliary from August 
1990 to March 1991 was for psychiatric counseling and no more 
than routine dental care; the records of that period are 
silent as to any residuals of a head injury.  Moreover, the 
appellant, in his June 1992 hearing testimony, failed to 
raise any assertion of current residuals of a head injury.  

The only post-service evidence discussing symptomatology that 
might be considered evidence of a current disability is the 
July 1992 VA examination report showing the appellant's 
complaints of blurred vision and headaches since the accident 
in service.  The assessment was chronic post concussion 
syndrome.  But this evidence represents information simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, and does not constitute 
competent medical evidence.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76.  LeShore, 8 Vet. App. at 410.  Thus, to 
the extent that these clinical reports based a finding on a 
recitation by the appellant of his own medical history, the 
information is not probative evidence as to the etiology of 
the disorder. 

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 226 
(1992).  The failure to demonstrate a current disability 
constitutes failure to present a plausible or well-grounded 
claim.  Rabideau v. Derwinski ,  2 Vet. App. 141, 143-44.  
See also Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Nor 
has the appellant identified any other source of information 
that might satisfy this minimum requirement.  

Even if the diagnosis of chronic post concussion syndrome in 
July 1992 were to be interpreted as a medical opinion 
enhancing the appellant's complaints, the record does not 
contain competent medical evidence linking a current chronic 
post concussion syndrome with the injury in service.  See id.  
The July 1992 VA clinical record simply cites the assessment 
of chronic post concussion syndrome and the appellant's 
history of the 1965 injury; it does not indicate that the 
examiner opined that the two were linked.  The other evidence 
of record, the psychiatric and psychological evaluations, is 
silent as to any link.  The appellant argues that there is a 
link, but statements prepared by lay persons who are 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  A lay 
person can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno, 5 Vet. App. at 469.  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu, 2 Vet. App. at 494-95.  The record does 
not indicate that the appellant possesses the requisite 
medical expertise, and so his lay contentions cannot form the 
basis of competent medical evidence linking a current 
disorder and service.  

The evidence of record, while showing evidence of a head 
injury in service, does not include competent evidence of a 
current disorder.  Even if there were such evidence, the 
record also does not include competent medical evidence 
linking a current disorder and service.  Thus, the evidence 
submitted does not satisfy the basis elements of a well-
grounded claim.  See Caluza, 7 Vet. App. at 506.  As the 
claim is not well grounded, the VA is under no duty to assist 
the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, it may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette, 8 Vet. App. at 75-76.  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1991 statement of the case and in the April 
1993 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claims was the absence of competent medical evidence of any 
current residuals of an appendectomy.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

V.  Evaluation for Residuals of an Appendectomy

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  See 
Proscelle, 2 Vet. App. at 632 (contention of increase in 
disability severity renders claim well grounded).  The Board 
also finds that the VA has satisfied its statutory obligation 
to assist the appellant in the development of facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  On appellate review, 
the Board sees no areas in which further development may be 
fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1, 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where 
entitlement to compensation is established and the appellant 
disagrees with the evaluation initially assigned to that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, No. 96-947, slip op. 
at 8-10 (U.S. Vet. App. Jan. 20, 1999).  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increase in 
disability rating is at issue, the present level of 
disability is of primary concern).  

The disability is currently evaluated as noncompensable under 
the criteria of Diagnostic Code 7805 for other scars, which 
are to be rated on the basis of limitation of function of the 
part affected.  38 C.F.R. § 4.118.  As the Board noted in its 
November 1995 remand, the lack of a current examination 
prevented the Board from evaluating the nature and severity 
of any residuals of the appendectomy.  Due to the appellant's 
unknown whereabouts, a fact but for which VA might have 
afforded him the opportunity of an examination, the record is 
entirely silent as to the severity of the disability except 
for the service medical records.  Those documents, though, 
show no more than that in August 1965 the appellant had acute 
appendicitis and an appendectomy.  There was no indication in 
the service medical records, and especially in the service 
separation medical examination report, that the appellant had 
any residuals of this procedure that might have cause some 
form of limitation of function.  

Based on the service medical record entries alone, the Board 
must conclude that the preponderance of the evidence is 
against the claim.  The Board has considered the holding 
recently enunciated in Fenderson, No. 96-947, slip op. at 8-
10 (U.S. Vet. App. Jan. 20, 1999), and the application of 
"staged" ratings throughout the period since the claim of 
service connection.  However, the lack of evidence during 
that period precludes any evaluation other than 
noncompensable.  

ORDER

Service connection for a psychiatric disorder is denied.  

Service connection for residuals of a head injury is denied.  

A compensable evaluation for residuals of an appendectomy is 
denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

